Citation Nr: 1230675	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for status post fracture of the left fifth finger, boutonniere deformity with osteoarthritis. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for depression, to include as secondary to the service connected left fifth finger.  

3.  Entitlement to service connection for anxiety disorder, to include as secondary to the service connected left fifth finger. 

4.  Entitlement to service connection for carpal tunnel syndrome of the left wrist, to include as secondary to the service connected left fifth finger.

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.L. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to August 1972 and from September 1979 to January 1980.  He also had additional service in the reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Roanoke, Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  

The record indicates that entitlement to service connection for a bunion of the right fifth metatarsal and a bunion of the left fifth metatarsal was established in a January 2011 rating decision.  A 10 percent evaluation was assigned for each disability.  In January 2011, the Veteran submitted a notice of disagreement with the 10 percent evaluations assigned to each bunion, as well as the effective dates of the awards of service connection.  He was provided a statement of the case for these matters in June 2011, which included a cover letter notifying him of the necessity of submitting a substantive appeal to finalize his appeal.  The Veteran was provided a supplemental statement of the case in March 2012 for these issues, and again the cover letter reminded him of the necessity of submitting a substantive appeal.  

A review of the record shows that a substantive appeal for the issues of entitlement to an increased evaluation for a bunion of the right fifth metatarsal, evaluated as 10 percent disabling; entitlement to an increased evaluation for a bunion of the left fifth metatarsal, evaluated as 10 percent disabling; entitlement to an effective date prior to March 2, 2010 for service connection for a bunion of the right fifth metatarsal; and entitlement to an effective date prior to March 2, 2010 for service connection for a bunion of the left fifth metatarsal has never been received.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  Therefore, these matters are not before the Board at this time.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of this hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the May 2012 hearing, the Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  The records pertaining to the award of SSA disability benefits are not in the claims folder.  The Board is obligated to attempt to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).  

In addition, the Veteran noted that he had recently participated in a VA vocational rehabilitation program.  As these records may have some bearing on the Veteran's prospects for employment, they must also be obtained. 

Finally, the Board notes that the Veteran was afforded a VA examination of his fingers and hands in May 2011.  The Veteran's carpal tunnel syndrome of the left wrist was also examined, and the examiner expressed an opinion that the carpal tunnel syndrome was not the result of the service connected left little finger disability.  

The Board notes that secondary service connection may be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, while the May 2011 examiner precluded direct causation of the Veteran's carpal tunnel syndrome due to the service connected left fifth finger, he failed to address whether or not the carpal tunnel syndrome may have been aggravated by this service connected disability.  The Board finds that the May 2011 examination report must be returned to the examiner in order to address the possibility of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to treatment of the Veteran's claimed disabilities dating from October 2011 to the present and associate them with the claims folder.  These should include the records from the Suicide Prevention Program at the Washington, D.C. VA Medical Center dating from October 2011 to March 2012.  

2.  Contact the Social Security Administration and request all records pertaining to the decision to award the Veteran disability benefits.  Associate these records with the claims folder.  

3.  Obtain the Veteran's VA vocational rehabilitation file or a copy thereof and associate it with the claims folder.  

4.  Return the claims folder to the examiner who provided the May 2011 examination.  After a review of the claims folder and the findings of the May 2011 examination report, the examiner should attempt to express the following opinion.

a) Is it as likely as not that the Veteran's service connected left fifth finger aggravated (increased in disability beyond the natural progression) his carpal tunnel syndrome?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.  

If the examiner who provided the May 2011 examination is no longer available, the claims folder must be made available to another equally qualified medical professional, and this professional should attempt to provide the requested opinion.  An additional examination should be scheduled only if deemed necessary by the examiner.  

The reasons and bases for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.  
5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  This should include whether or not referral for consideration of extraschedular evaluations are warranted for the claim for an increased evaluation for the left fifth finger and the TDIU.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


